Citation Nr: 1219453	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent disabling for residuals of a right knee meniscectomy for the period prior to July 28, 2008.

2.  Entitlement to an evaluation in excess of 10 percent disabling for residuals of a right knee meniscectomy for the period from July 28, 2008 to April 12, 2010.

3.  Entitlement to an evaluation in excess of 20 percent disabling for residuals of a right knee meniscectomy for the period beginning on April 13, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant 
ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas that reduced the disability rating assigned for the Veteran's residuals of a right knee meniscectomy from 20 percent to 10 percent, effective July 28, 2008.

Subsequently, an October 2010 rating decision granted a higher, 20 percent rating for the Veteran's residuals of a right knee meniscectomy, effective April 13, 2010.  As this did not constitute a grant of the full benefit sought on appeal, these matters remain before the Board for further review.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  For both periods prior to April 13, 2010, the Veteran's residuals of a right knee meniscectomy were manifested by locking, pain and painful motion, and effusion, limitation of flexion to 132 degrees, and limitation of extension to 10 degrees, but no subluxation or lateral instability; there is no objective evidence of ankylosis.

2.  For the period beginning on April 13, 2010, the Veteran's residuals of a right knee meniscectomy have been manifested by pain and painful motion, with limitation of flexion to 95 degrees, and extension to 15 degrees, but no subluxation or lateral instability; there is no objective evidence of ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to July 28, 2008, the schedular criteria for a disability rating in excess of 20 percent for residuals of a right knee meniscectomy have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code 5258 (2011).

2.  For the period from July 28, 2008 to April 12, 2010, the schedular criteria for a higher, 20 percent rating for residuals of a right knee meniscectomy have been met, but no more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code 5258 (2011).

3.  For the period beginning on April 13, 2010, the schedular criteria for a disability rating in excess of 20 percent for residuals of a right knee meniscectomy have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.56, 4.59, 4.71a, Diagnostic Code 5258 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  38 C.F.R. § 3.105(e) Considerations

At the outset, the Board notes that it has considered whether the procedural provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.105(e), relating to rating reductions, apply in the instant case.  

In that regard, the Board notes that VA General Counsel held in VAOPGCPREC 71-91 that "[38 U.S.C.A. § 5112(b)(6),] respecting effective dates, literally applies only to effective dates of reductions of monetary benefits; e.g., compensation.  The statute is clear on its face.  It does not provide for a sixty-day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation."

Similarly, VA General Counsel further held in VAOPGCPREC 71-91 that "Based on the plain language of section 3.105(e), it is applicable only when two factors are present:  (1) there is a reduction in evaluation of a service- connected disability or employability status; and (2) the lower evaluation would result in a reduction and discontinuance of compensation payments currently being made.  It must be recognized that reduction in evaluation is not synonymous with reduction in compensation. Under VA's Schedule of Rating Disabilities, a reduction in a single disability does not always result in reduction in compensation.  Accordingly, reduction in evaluation with no corresponding reduction in compensation simply does not meet the criteria of the regulation."

Because the September 2008 rating decision on appeal herein did not result in any decrease in the Veteran's combined rating or compensation, the Board finds that the procedural provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.105(e) are inapplicable to these matters, and that these matters constitute claims for increased compensation rather than appeals of proposed reductions.  Specifically, the Board notes that the September 2008 rating decision, while reducing the Veteran's rating assigned for his residuals of a right knee meniscectomy from 20 to 10 percent, concomitantly granted a higher rating from zero to 10 percent for the Veteran's right knee varicose veins.  In fact, the increase in rating for the varicose veins was granted effective April 11, 2008, whereas the reduction in rating for the right knee meniscectomy was made effective July 28, 2008, such that the rating decision resulted in a higher combined rating (from 40 percent to 50 percent, then back to 40 percent) for the period from April 11, 2008, to July 27, 2008.

As noted in footnote 3 of O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (citing VAOGCPREC 91-71):

[I]n a claim involving multiple disability ratings, the regional office or Board can lower one disability rating and simultaneously raise another.  Although this would result in a reduced disability rating for one condition, the veteran may end up receiving increased compensation.  In such a scenario, the VA General Counsel has determined that § 3.105(e) does not apply because compensation payments have not been reduced.

In any event, the Board notes that the Veteran's 20 percent rating that was reduced to 10 percent by way of the September 2008 RO decision appealed herein has been restored to 20 percent, such that any error involving 38 C.F.R. § 3.105(e) would be harmless.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for increased evaluations for residuals of a right knee meniscectomy, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In this case, the Board finds that VCAA letters dated in June 2008 and January 2009 fully satisfied the notice requirements of the VCAA. The letters informed the Veteran of what evidence was necessary to substantiate his claim for increased ratings, which evidence the Veteran was responsible for submitting, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant private and VA treatment records have been associated with the claims file.  The Veteran has not identified any additional relevant treatment records for VA to obtain.  Therefore, the Board finds that the record contains sufficient evidence to make a decision on the Veteran's claim.

VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with VA examinations most recently in July 2008 and April 2010.  The Board finds that the July 2008 and April 2010 VA examination reports are sufficient upon which to base a decision with regard to the Veteran's claim.  The examiners reviewed the claims file, elicited a history from the Veteran, examined him, and generally provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2011).

For VA purposes, normal range of motion of the knee joint is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011).

Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a (2011).  When, however, limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is generally for application. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).

Diagnostic Code 5260, Leg, Limitation of Flexion, provides for evaluations as follows: flexion limited to 15 degrees (30 percent); flexion limited to 30 degrees (20 percent); flexion limited to 45 degrees (10 percent); and flexion limited to 60 degrees (0 percent).  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5261, Leg, Limitation of Extension, provides for evaluations as follows: extension limited to 45 degrees (50 percent); extension limited to 30 degrees (40 percent); extension limited to 20 degrees (30 percent); extension limited to 15 degrees (20 percent); extension limited to 10 degrees (10 percent); and extension limited to 5 degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code (2011).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).

Diagnostic Code 5257, Knee, Other Impairment, provides for evaluation of recurrent subluxation or lateral instability of the knee as 10 percent disabling when slight, a 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a (2011).

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 9-98 (1998).  In VAOPGCPREC 9-98, the VA General Counsel further explained that when a Veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  64 Fed. Reg. 52,376 (1999).  A separate rating for arthritis (in addition to Diagnostic Code 5257) could instead be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Diagnostic Code 5258, Cartilage, Semilunar, Dislocated, provides a 20 percent rating for frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5259, Cartilage, Semilunar, Removal, symptomatic, provides for a 10 percent rating.  38 C.F.R. § 4.71a (2011).

The VA General Counsel has also held that a rating under Diagnostic Code 5259, Cartilage, Semilunar, Removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, incoordination, instability, and atrophy.

A.  Right Knee Meniscectomy

The Veteran's residuals of a right knee meniscectomy are rated as 20 percent disabling for the period prior to July 28, 2008, 10 percent disabling for the period from July 28, 2008 to April 12, 2010, and 20 percent disabling for the period beginning on April 13, 2010.  38 C.F.R. § 4.71a (Diagnostic Code 5257).  The Veteran seeks higher ratings.

The July 2008 VA examination report reflects that the Veteran reported experiencing symptoms in his right knee of pain, weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, and fatigability.  The Veteran described the pain as constant, it could come by itself or elicited by activity, and relieved with medication.  He reported he was able to function at his desk job, but can no longer work in the field as in the past and that he therefore earned less compensation.  The examiner noted the Veteran's history of a right knee ACL tear in 1987 with resultant surgery, which was redone in 1991, and that he had four screws in his right knee.  Physical examination revealed effusion and crepitus, but no signs of edema, weakness, tenderness, redness, heat, guarding of movement, subluxation, genu recurvatum, or locking pain.  Range of motion was to 132 degrees of flexion and zero degrees of extension.  The examiner noted that the major functional impact on the Veteran's right knee after repetitive use was due to pain, albeit zero degrees of additional limitation of motion was noted, but that there was no additional limitations after repetitive use due to fatigue, weakness, lack of endurance, or incoordination.  The anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  The medial and lateral meniscus test of the right knee was also within normal limits.  It was also noted that the circumference of the right calf was 0.25 inches smaller than the left.  A diagnosis of residuals of meniscectomy right knee was recorded.

A July 2009 private treatment record from Dr. P.F. reflects that the Veteran complained of right knee pain.  Physical examination revealed limitation of extension by five to 10 degrees although he could force it straight.  Effusion and crepitus were noted and a positive McMurray test.  An x-ray showed moderate advanced degenerative joint disease.  Dr. P.F. noted that the Veteran would need a knee replacement once conservative care fails.

The April 2010 VA examination report reflects that the Veteran reported right knee symptoms of pain, giving way, stiffness, and weakness, but no instability or incoordination was specifically noted.  He reported that he was able to stand for 15 to 30 minutes, and that he would experience swelling after walking 100 feet.  Physical examination revealed grating, but no instability, or effusion.  It was noted that there is a medial joint line opening of less than 5 mm probably secondary to fixation of the medial meniscus producing pseudo-laxity, but no anterior drawer and, therefore, that his ACL reconstruction was performing well.  Crepitus was also noted with straight leg raising with inferior pressure against the patella and quadriceps contraction.  Lachman's testing could not be performed due to lack of extension.  Range of motion was noted as to 95 degrees of flexion and limited to 15 degrees of extension.  No additional limitations after repetitive motion were noted.  No ankylosis was noted.  The examiner noted that the circumference of the Veteran's right thigh (six inches above the superior patella) measured 21.5 inches, and 22.5 on the left.  It was noted that x-rays revealed postoperative and degenerative changes in the right knee.  The examiner noted the Veteran's employment history as a maintenance supervisor for the last 5 to 10 years, and that he had lost one week of work in the last 12-month period for "various" reasons.  A diagnosis of moderate degenerative joint disease of the right knee following ACL reconstruction and medial meniscectomy was recorded.  The examiner noted that a medial meniscectomy has been shown to cause progressive arthritis, and that further changes over the next 10 to 15 years were expected.  In response to the RO's request for comment specifically on instability and subluxation, the examiner noted that there was no subluxation or instability in the Veteran's right knee, and that the anterior drawer sign was negative, indicating a good result from the ACL reconstruction.  The examiner further explained that there was "pseudo-instability" of the knee because removal of the medial meniscus allowed that side of the joint to close and mimic mild laxity on the lateral side.

A July 2010 private treatment record from Dr. J.M. reflects that the Veteran complained of right knee pain.  Physical examination revealed pain, tenderness, crepitus, and patellar grinding, flexion to 115 degrees, extension to five degrees, a normal Lachman test, normal posterior and anterior drawer signs, and a positive McMurray's test.  An x-ray revealed "almost bone-on-bone patellofemoral and medial compartment arthritis.  ACL tunnels and hardware are in appropriate position and hardware appears stable."  An impression of right knee moderate to severe osteoarthritis was recorded.  It was noted that the Veteran would need a total knee replacement in the future.

As indicated above, the September 2008 and October 2010 rating decision codesheets reflect that the Veteran's residuals of a right knee meniscectomy have been rated under Diagnostic Code 5257 for the entire period on appeal.  At the same time, however, the Board notes that the narrative of the September 2008 rating decision appears to reference the 10 percent rating criteria for painful motion under Diagnostic Code 5010, and the narrative of the October 2010 rating decision appears to reference the 20 percent rating criteria for limitation of extension (Diagnostic Code 5261), such that it is not entirely clear whether the RO intended to change the diagnostic codes under which the Veteran is rated for the latter two periods on appeal.  

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating code would be more appropriate than the one used by the RO (Diagnostic Code 5257).  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  By way of background, the Board acknowledges that the Veteran's service treatment records reflect a history of the Veteran undergoing a right knee ACL repair and partial meniscectomy in November 1986 after months of complaints of right knee weakness, locking, and giving way.  Post-service, private treatment records reflect he underwent an ACL reconstruction in August 1991, followed by an arthroscopic synovectomy and chondroplasty in July 1998.  The July 1998 operative report reflects that the medial meniscus was essentially absent.  During the period on appeal, as discussed above, the July 2008 VA examiner noted that physical examination revealed no objective evidence of any subluxation or instability.  Rather, the examiner specifically noted that there were no signs of subluxation, and that the anterior and posterior cruciate ligaments stability test of the right knee was within normal limits.  Likewise, the April 2010 VA examiner explained (in response to the RO's request for comment specifically on instability and subluxation) that there was no subluxation or instability in the Veteran's right knee, and that the anterior drawer sign was negative, indicating a good result from the ACL reconstruction. (and only "pseudo-laxity" was shown).  The April 2010 VA examiner further explained that there was "pseudo-instability" of the knee because removal of the medial meniscus allowed that side of the joint to close and mimic mild laxity on the lateral side.  The Board notes again that the April 2010 emphasized that the Veteran only had "pseudo" instability, but no actual instability.  Moreover, as noted above, the July 2010 private treatment record from Dr. J.M. reflects a normal Lachman test and normal posterior and anterior drawer signs.  While the Board acknowledges the Veteran's subjective complaints of giving way or instability, the Board finds the Veteran's reports to be not credible in light of the more detailed objective findings of the July 2008 and April 2010 VA examiners, on which the Board ultimately places more probative value.  Accordingly, the Board finds that the Veteran's residuals of a right knee meniscectomy are more appropriately evaluated under Diagnostic Code 5258, cartilage, dislocated, for the entire period on appeal, which diagnostic code provides for one 20 percent rating.  The Board notes that this change in diagnostic codes does not trigger VA's obligations under 38 C.F.R. § 3.105(e) as it does not result in an overall reduction or discontinuance of payments being made to the veteran.  See Reizenstein v. Shinseki, 583 F.3d. 1331 (Fed. Cir. 2009) (assignment of staged ratings by the Board does not constitute a reduction); O'Connell v. v. Nicholson, 21 Vet. App. 89 (2007).  Also, this change in diagnostic code does not constitute a severance of a protected disability under 38 U.S.C.A. § 1159.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Murray v. Shinseki, 24 Vet. App. 420 (2011)(involving rating decision that changed diagnostic code from 5257 to 5260 and 5261 without explaining why a change of diagnostic codes was warranted or whether veteran currently had recurrent subluxation or lateral instability).

The Board further finds that the Veteran's residuals of a right knee meniscectomy do not meet the criteria for a rating in excess of 20 percent disabling for the entire period on appeal.  While the Board acknowledges that, generally, a veteran may be awarded a separate disability rating for subluxation or instability under Diagnostic Code 5257 in addition to being rated under Diagnostic Code 5258 or 5259 for dislocated or removed cartilage, for the reasons discussed above, the Board finds that there is no subluxation or instability shown warranting a separate rating under Diagnostic Code 5257.  The Board has considered whether a higher rating would be provided under any other diagnostic code (and, the Board notes again that a rating under Diagnostic Code 5258 or 5259 already contemplates limitation of motion, such that a separate rating for limitation of motion or degenerative arthritis would constitute impermissible pyramiding).  For the entire period on appeal, the Veteran's right knee residuals do not meet the criteria for a compensable rating under Diagnostic Code 5260 because flexion is not shown to be limited to 45 degrees.  While the Board acknowledges that limitation of extension to 15 degrees was shown as of the time of the April 2010 VA examination, which meets the criteria for a 20 percent rating under Diagnostic Code 5261, again, the currently assigned 20 percent rating under Diagnostic Code 5258 already contemplates limitation of motion.  Were the Veteran's right knee residuals rated as degenerative arthritis under Diagnostic Code 5010 (rather than under 5258), only a 10 percent rating for painful motion of a major joint would be warranted.  No ankylosis or genu recurvatum is shown, such that ratings under 5256 and 5263 are not warranted.  Were the Veteran's right knee residuals instead rated under Diagnostic 5259 for removal of semilunar cartilage, the maximum rating provided is only 10 percent.

Therefore, for the reasons explained above, the Board concludes that the Veteran's residuals of a right knee meniscectomy more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 5258 for the entire period on appeal. 

B.  Muscle Atrophy

The Board acknowledges that the Veteran, at the February 2012 Board hearing, requested assignment of a separate rating for right thigh and calf muscle atrophy.  See Transcript at 17.  In that regard, the Board also acknowledges, as noted above, that the July 2008 VA examiner noted that the circumference of the Veteran's right calf was 0.25 inches smaller than the left, and that the April 2010 VA examiner noted that the circumference of the Veteran's right thigh (six inches above the superior patella) measured 21.5 inches, and 22.5 on the left.

The Board finds, however, that the cardinal signs and symptoms of muscle disability as listed in 38 C.F.R. § 4.56 (e.g., loss of power, weakness, fatigability, incoordination, etc.) are already contemplated in the above 20 percent ratings assigned herein, such that a separate rating would constitute pyramiding.  38 C.F.R. § 4.14 (2011).  Moreover, the Board notes that the atrophy noted on examination in July 2008 and April 2010 does not, in and of itself, constitute a "muscle injury" for rating purposes under Diagnostic Code 5301 et. seq.  ("Under diagnostic codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe. .  ," see 38 C.F.R. § 4.56(d)).  As specified in 38 C.F.R. § 4.56, a rating for muscle injury under Diagnostic Code 5301 et. seq. contemplates a "simple wound of the muscle" for slight disability (noncompensable rating), or a "through and through or deep penetrating wound" for moderate (10 percent), moderately severe (30 percent), and severe (40 percent) disability (or an open comminuted fracture), none of which muscle injuries are shown in the instant case.  Rather, as noted by the VA examiners, the Veteran incurred an ACL tear playing basketball.  In addition, the Board adds that the Veteran himself testified at the Board hearing that his muscle atrophy was the result of disuse due to his right knee meniscectomy residuals, not the result of any muscle injury.

Therefore, in light of the above, the Board finds that a separate, additional rating for muscle atrophy is not for application.

C.  Other Considerations

The Board has also considered whether the Veteran's reported functional loss due to pain has caused additional disability beyond that reflected in the range of motion measurements recorded on examination.  See 38 C.F.R. § 4.40 (2007); DeLuca v. Brown, 8 Vet.App. 202 (1995).  In this regard, as shown above, both VA examiners in July 2008 and April 2010 considered the DeLuca factors and, while acknowledging that the Veteran had painful motion, opined that there was no additional functional loss due to painful motion, fatigue, weakness, lack of endurance, or incoordination.  The Board further finds that the above 20 percent rating for the entire period on appeal already contemplates the Veteran's functional loss due to pain.  

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals of a right knee meniscectomy is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 


ORDER

Entitlement to an evaluation in excess of 20 percent disabling for residuals of a right knee meniscectomy for the period prior to July 28, 2008 is denied.

Entitlement to an evaluation of 20 percent disabling for residuals of a right knee meniscectomy for the period from July 28, 2008 to April 12, 2010, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 20 percent disabling for residuals of a right knee meniscectomy for the period beginning on April 13, 2010 is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


